Citation Nr: 0827174	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent 
for service-connected low back strain.

2.  Entitlement to a total disability compensation rating 
based upon individual unemployability (TDIU rating) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran appeared at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in June 
2006.  This case was previously before the Board in September 
2006 when it was remanded for further procedural and 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  VA has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2007).  

The veteran seeks entitlement to a disability rating higher 
than 20 percent for service-connected low back strain, and 
entitlement to a TDIU rating due to his service-connected low 
back strain and right eye enucleation disabilities.

In its September 2006 remand, the Board directed that the 
veteran be afforded VA orthopedic and neurological 
examinations in order to determine the current level of 
severity of his service-connected low back strain, to 
identify any current low back disabilities in addition to his 
service-connected low back strain, and to determine whether 
any such disability is related to his service-connected low 
back strain.  In this regard, the Board notes that although a 
VA orthopedic examination of the veteran's low back was 
performed in February 2007, a neurological examination has 
not been scheduled or performed since the Board's prior 
remand.  Such must be done prior to appellate review.  As the 
action taken by the agency of original jurisdiction (AOJ) 
does not fully comply with the last remand instructions, 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The AOJ should schedule the veteran for a VA neurological 
examination to determine if the veteran has intervertebral 
disc syndrome, and if it is related to the service-connected 
low back strain.  The examiner should be asked to review the 
claims file, and in particular, the following records:  
private medical records from Dr. B.G. dated in 2004, reports 
of VA examinations performed in January 2005, including a 
January 2005 X-ray study of the low back, private medical 
records from Dr. G.S. dated from 2004 to 2006, and the report 
of a February 2007 VA orthopedic examination of the veteran's 
spine, in which the veteran complained of low back pain with 
radiation of pain to both legs, and complained of 
incapacitating episodes of back pain.  The examiner noted 
that deep tendon reflexes in the ankles were absent.  The VA 
neurological examiner should be asked to identify any current 
objective neurologic abnormalities due to the service-
connected low back disability.  Finally, the examiner should 
opine as to whether the veteran's service-connected low back 
disability and right eye enucleation cause him to be 
unemployable.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  The Board is mindful of the new guidelines 
regarding VCAA notice which have recently been issued by the 
Court of Appeals for Veterans Claims with regard to increased 
rating cases and mandatory notice in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Notice that incorporates this Court 
opinion should be provided to the veteran.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the veteran that he may 
submit evidence showing the effects of the 
worsening or increase in severity of his service-
connected low back disability on his employment and 
daily life, and should also notify him of the 
rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, which is potentially applicable in his 
case, pursuant to the guidelines of Vazquez-Flores 
v. Peake.

2.  The AOJ should schedule the veteran for a VA 
neurological examination, by a physician, of his 
low back.  The claims folder should be made 
available to the examiner for review before the 
examination.  The examiner should be asked to 
review the claims file, and in particular, the 
following records:  private medical records from 
Dr. B.G. dated in 2004, reports of VA examinations 
performed in January 2005, including a January 2005 
X-ray study of the low back, private medical 
records from Dr. G.S. dated from 2004 to 2006, and 
the report of a February 2007 VA orthopedic 
examination of the veteran's spine.  The VA 
physician is asked to answer the following 
questions:

(a)	Whether the veteran has intervertebral disc 
syndrome, and if so, is it as least as likely as 
not (50 percent probability) that it is related 
to the service-connected low back strain.  
(b)	Whether there are any current neurologic 
abnormalities associated with the service-
connected low back disability.  Please identify 
any such neurologic abnormalities.  
(c)	Finally, the examiner should opine as to 
whether the veteran's service-connected low back 
disability and right eye enucleation cause him 
to be unemployable.

The examiner must provide a complete 
rationale for all conclusions reached.

3.  After undertaking any other development deemed 
appropriate, the AOJ should consider the issues on 
appeal in light of all information or evidence 
received.  If the benefits sought on appeal remain 
denied, the veteran and his representative should 
be provided with an appropriate supplemental 
statement of the case and be given an opportunity 
to respond. The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





